DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. According to applicant's arguments filed on 11/05/2020 independent claim 1 has been amended, and new claims 14-15 has been added hereby acknowledged.

3. Applicant’s arguments with respect to claim 1 have been fully considered. The arguments concerning the prior art of record is not found persuasive.  Further, arguments concerning the newly amended claim limitations have been considered but are moot in view of new grounds of rejection.
 
4. Applicant argues that the primary reference Komano fails to teach “the first node is further configured to determine whether the verification result transmitted from the each of the second nodes is received within a time longer than a maximum time needed to receive the verification result from the each of the second nodes” as recited in the amended independent claim 1.

5. Examiner would like to point out that Komano teaches the first node is further configured to determine whether the verification result transmitted from the each of the second nodes has been received (see, para:0055).
But Komano does not expressly teach the first node is configured to determine whether the response result transmitted from the second node is received within a time longer than a maximum time needed.



Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claims 1, 3, 4, 6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Komano (US Pub.No.2017/0139795) in view of Addepalli (US Pat. No. 9,036,509).

8. Regarding claim 1 Komano teaches an in-vehicle network system comprising: one first node [element.10, gateway in Figs.1-3, is the first node herein]; and a plurality of second nodes [element.20 ECUs in Figs. 1, 5, is the plurality of second nodes herein], wherein: the first node is configured to transmit predetermined data to the respective second nodes (Para: 00021-0022 teaches a message authentication code (MAC) is capable of authenticating communication in a short time to ensure the validity of communication between ECUs 20. The MAC authentication technique uses a pre-shared key shared between a sender and a receiver or a session key derived from a pre-shared key in order to derive a MAC value required for authentication. Para: 0024 teaches the gateway (GW) 10 shares a pre-shared key with each ECU 20 in a group.
Figs.3-6 and Para: 0029-0030 teaches the transmitter/receiver 120 is a module to allow the gateway GW 10 to communicate with ECUs 20 through a network and includes a session key transmitter 121. The session key transmitter 121 transmits encrypted data [predetermined data 
and after transmitting the predetermined data to the second nodes, transmit, to the second nodes, verification data for verifying whether the predetermined data has been normally received by the second node (Para: 0029-0030 teaches each ECU 20 in the group connected to the network receives encrypted data [predetermined data] and verification data from the gateway GW 10. Para: 0031 teaches the encrypted data and the verification data will be transmitted at different time. Para: 0032 teaches the verification result receiver 122 receives verification result data from each ECU 20 to indicate the result of verification of the correctness of the session key by the ECU 20 using the verification data. The verification result data has two values: Verification Success indicating that the restored session key is correct; and Verification Failure indicating that the restored session key is not correct);

and each of the second nodes is configured to receive the predetermined data transmitted from the first node, receive the verification data transmitted from the first node, verify whether the received predetermined data has been normally received based on the received predetermined data and the received verification data (Para: 0033-0034 teaches the generator 130 generates a session key to be distributed to ECUs 20 by the GW 10. The generator 130 also generates encrypted data [predetermined data] by encrypting the generated session key using the pre-shared key set for the group of ECUs 20 to which the session key is to be distributed. The generator 130 also generates verification data for verifying the correctness of the session key restored by the ECU 20 decrypting the encrypted data using the pre-shared key. The encrypted data and the verification data generated by the generator 130 are transmitted from the session key transmitter 121 to each ECU 20. As verification data, the hash value of the session key or the value obtained by encrypting a predetermined value stored in both the GW 10 and the ECU 20 with the session key can be used. When the hash value of the session key is used as That is, if the verification result data received by the verification result receiver 122 from the ECU 20 is Verification Success, the determination unit 140 determines that the pre-shared key stored in this ECU 20 is normal. On the other hand, if the verification result data received by the verification result receiver 122 from an ECU 20 is Verification Failure, the determination unit 140 determines that the pre-shared key stored in this ECU 20 is abnormal);

and transmit a verification result to the first node, wherein the first node is further configured to determine whether the verification result transmitted from the each of the second nodes is received (para: 0055 teaches the verification result data transmitted by the verification result transmitter 212 of each ECUs 20 [second nodes] is received by the verification result receiver 122 of the GW 10 [first node]. When the verification result data is received by the verification result receiver 122, the determination unit 140 of the GW 10 determines whether the verification result indicated by the verification result data is Verification Failure. If the verification result is Verification Failure (Yes at step S108), the abnormality counter is incremented. If the verification 

Komano teaches all the above claimed limitations but does not expressly teach the first node is configured to determine whether the response result transmitted from the second node is received within a time longer than a maximum time needed.

Addepalli teaches the first node is configured to determine whether the response result transmitted from the second node is received within a time longer than a maximum time (Col.39, lines.28-31 teaches receiving the response after the expiration time).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify Komano to include the first node receiving response within a time longer than a maximum time needed to receive the result from the second node as taught by Addepalli such a setup would yield a predictable result of using the response even after the time is expired and there would be no need for a new request, resulting in faster processing.

9.    Regarding claim 3 Komano teaches the in-vehicle network system, wherein the same data is data of an encryption key for performing message authentication between the first node and the second nodes (Para: 00021-0022 teaches a message authentication code (MAC) is capable of authenticating communication in a short time to ensure the validity of communication between ECUs 20. The MAC authentication technique uses a pre-shared key shared between a sender and a receiver or a session key derived from a pre-shared key in order to derive a MAC value required for authentication. Para: 0024 teaches the gateway (GW) 10 shares a pre-shared key with each ECU 20 in a group.

Para: 0053-0054 teaches the generator further generates verification data for the ECUs 20 to verify the correctness of the restored session key, based on the generated session key. The session key transmitter 121 of the GW 10 then transmits the encrypted data and the verification data generated by the generator 130, onto the network. The encrypted data and the verification data transmitted by the session key transmitter of the GW 10 are received by the session key receiver 211 of an ECU 20 belonging to the target group. The verification unit 220 of the ECU 20 receiving the encrypted data and the verification data then decrypts the encrypted data received by the session key receiver 211, using the pre-shared key stored in the storage 230 to restore the session key distributed from the GW 10. In addition, the verification unit 220 verifies whether the restored session key is correct, using the verification data received by the session key receiver 211. The verification result transmitter 212 of the ECU 20 then transmits the verification result data indicating the result of verification by the verification unit 220 to the GW 10).

10.   Regarding claim 4 Komano teaches the in-vehicle network system, wherein the first node is a gateway device configured to relay communication with an external network (Para: 0020 teaches the first node is a gateway device. The first node communicate with an external network/source).

11.    Regarding claim 6 Komano teaches the in-vehicle network system, wherein the first node is a gateway device configured to relay communication with an external network (Para: 0020 

12.   Regarding claim 9 Komano teaches the in-vehicle network system, wherein the first node is a gateway device configured to relay communication with an external network (Para: 0020 teaches the first node is a gateway device. The first node communicate with an external network/source).

13.    Regarding claim 11 Komano teaches the in-vehicle network system, wherein the first node is a gateway device configured to relay communication with an external network (Para: 0020 teaches the first node is a gateway device. The first node communicate with an external network/source).

14.    Regarding claim 14 Komano teaches the in-vehicle network system wherein the verification data is data including a random number that is generated arbitrarily and a random number encrypted in an aspect allowing decryption with the predetermined data (Para: 0032-0034 teaches the verification data, is the hash value [random number] of the session key or the value obtained by encrypting a predetermined value stored in both the GW 10 and the ECU 20 with the session key can be used. When the hash value of the session key is used as verification data, the ECU 20 calculates the hash value [random number] of the session key restored by decrypting the encrypted data using the pre-shared key stored in the ECU 20 itself and determines whether the calculated hash value is equal to the hash value transmitted from the GW 10 to verify whether the restored session key is correct. i.e., when the value obtained by encrypting a predetermined value with the session key is used as verification data, the ECU 20 encrypts a predetermined value using the session key restored by decrypting the encrypted data using the pre-shared key stored in the ECU 20 itself and determines whether the obtained 

15.    Regarding claim 15 Komano teaches the in-vehicle network system, wherein the each of the second nodes is further configured to compares a random number obtained by decrypting the encrypted random number included in the verification data with the encryption key with the unencrypted random number included in the verification data, and determines that the data of the encryption key has been normally received when the random numbers match (Para: 0032-0034 teaches the verification data, is the hash value [random number] of the session key or the value obtained by encrypting a predetermined value stored in both the GW 10 and the ECU 20 with the session key can be used. When the hash value of the session key is used as verification data, the ECU 20 calculates the hash value of the session key restored by decrypting the encrypted data using the pre-shared key stored in the ECU 20 itself and determines whether the calculated hash value is equal to the hash value [unencrypted random number] transmitted from the GW 10 to verify whether the restored session key is correct. i.e., when the value obtained by encrypting a predetermined value with the session key is used as verification data, the ECU 20 encrypts a predetermined value using the session key restored by decrypting the encrypted data using the pre-shared key stored in the ECU 20 itself and determines whether the obtained value is equal to the value transmitted from the GW 10 to verify whether the restored session key is correct. Para: 0035-0036 teaches the determination unit 140 in the gateway determines whether the pre-shared key stored in an ECU 20 is normal, based on the verification result data received by the verification result receiver 122 from the ECU 20. That is, if the verification result data received by the verification result receiver 122 from an ECU 20 is Verification Success, the determination unit 140 determines that the pre-.


16. Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Komano (US Pub.No.2017/0139795) in view of Addepalli (US Pat.No.9, 036,509) as applied to claim 1 above and in view of Messick (US Pub.No.2004/0158533).

17.    Regarding claim 2 Komano in view of Addepalli teaches all the above claimed limitations but does not expressly teach the in-vehicle network system, wherein the first node is configured to simultaneously transmit the same data, as the predetermined data, to the respective second nodes.

Messick teaches the first node is configured to simultaneously transmit the same data, as the predetermined data, to the respective second nodes (Para: 0013 teaches sender transmits the encrypted set of data [predetermined data] to plurality of receivers simultaneously).

Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify Komano in view of Addepalli to include the first node is configured to simultaneously transmit the same data, as the predetermined data, to the respective second nodes, as taught by Messick, such a setup would yield a predictable result in faster processing.

 18.    Regarding claim 8 Komano teaches in-vehicle network system, wherein: the first node is configured to transmit the verification data to the second node, and then, transmit an inquiry  (Para: 0052-0055 teaches the generator 130 of the GW 10 selects a target group. The generator 130 then generates a session key to be distributed to ECUs 20 belonging to the selected target group and encrypts the session key using the pre-shared key corresponding to the target group to generate encrypted data. The generator 130 further generates verification data for the ECUs 20 to verify the correctness of the restored session key, based on the generated session key. The session key transmitter 121 of the GW 10 then transmits the encrypted data and the verification data generated by the generator 130, onto the network. The encrypted data and the verification data transmitted by the session key transmitter 121 of the GW 10 are received by the session key receiver 211 of an ECU 20 belonging to the target group. The verification unit 220 of the ECU 20 receiving the encrypted data and the verification data then decrypts the encrypted data received by the session key receiver 211, using the pre-shared key stored in the storage 230 to restore the session key distributed from the GW 10. In addition, the verification unit 220 verifies whether the restored session key is correct, using the verification data received by the session key receiver 211. The verification result transmitter 212 of the ECU 20 then transmits the verification result data indicating the result of verification by the verification unit 220 to the GW. The verification result data transmitted by the verification result transmitter 212 of the ECU 20 is received by the verification result receiver 122 of the GW. When the verification result data is received by the verification result receiver 122, the determination unit 140 of the GW 10 determines whether the verification result indicated by the verification result data is Verification Failure. If the verification result is Verification Failure, the abnormality counter is incremented. If the verification result is Verification Success, the value of the abnormality counter is kept unchanged). 
 


Messick teaches the first node simultaneously transmit an inquiry about the verification result to the second nodes (Para: 0013 teaches sender transmits the data to plurality of receivers simultaneously).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify Komano in view of Addepalli to include a first node simultaneously transmit an inquiry about the verification result to the second nodes; and each of the second nodes transmitting the verification result to the first nod as taught by Messick.  Komano already teaches the first node transmitting the data to the second nodes; and the first node receiving the verification result from the second nodes. And the step of first node simultaneously transmit an inquiry about the verification result to the second nodes is an obvious variant since such a setup would yield a predictable result of simultaneously transmitting a verification inquiry to second nodes to achieve the predictable result of faster verification.

19. Claims 5,7,10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Komano (US Pub.No.2017/0139795) in view of Addepalli (US Pat.No.9, 036,509) as applied to claim 1 above and in view of Litichever (US Pub.No.2015/0020152).

20. Regarding claim 5 Komano in view of Addepalli teaches all the above claimed limitations but does not expressly teach the in-vehicle network system, wherein: the first node is configured as a master node; and the second node is configured as a slave node.



Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify Komano in view of Addepalli to include the first node is configured as a master node; and the second node is configured as a slave node as taught by Litichever such a setup would yield a predictable result of building master-slave architecture for establishing a communication link between the master device and a slave device.

21.    Regarding claim 7 Komano in view of Addepalli teaches all the above claimed limitations but does not expressly teach the in-vehicle network system, wherein: the first node is configured as a master node; and the second node is configured as a slave node.

Litichever teaches the in-vehicle network system, wherein: the first node is configured as a master node; and the second node is configured as a slave node (Figs.1, 3-4 and Para: 00191 teaches one master 302 [first node] and one or more slaves nodes 75 [second node] connected to the bus 105. The master can send a request (e.g. read or write data command) to one or more slaves, and the relevant slaves should act according to the request and send their response to the master over the bus 105).

 in view of Addepalli to include the first node is configured as a master node; and the second node is configured as a slave node as taught by Litichever such a setup would yield a predictable result of building master-slave architecture for establishing a communication link between the master device and a slave device.

22.   Regarding claim 10 Komano in view of Addepalli teaches all the above claimed limitations but does not expressly teach the in-vehicle network system, wherein: the first node is configured as a master node; and the second node is configured as a slave node.

Litichever teaches the in-vehicle network system, wherein: the first node is configured as a master node; and the second node is configured as a slave node (Figs.1, 3-4 and Para: 00191 teaches one master 302 [first node] and one or more slaves nodes 75 [second node] connected to the bus 105. The master can send a request (e.g. read or write data command) to one or more slaves, and the relevant slaves should act according to the request and send their response to the master over the bus 105).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify Komano in view of Addepalli to include the first node is configured as a master node; and the second node is configured as a slave node as taught by Litichever such a setup would yield a predictable result of building master-slave architecture for establishing a communication link between the master device and a slave device.

 Komano in view of Addepalli teaches all the above claimed limitations but does not expressly teach the in-vehicle network system, wherein: the first node is configured as a master node; and the second node is configured as a slave node.

Litichever teaches the in-vehicle network system, wherein: the first node is configured as a master node; and the second node is configured as a slave node (Figs.1, 3-4 and Para: 00191 teaches one master 302 [first node] and one or more slaves nodes 75 [second node] connected to the bus 105. The master can send a request (e.g. read or write data command) to one or more slaves, and the relevant slaves should act according to the request and send their response to the master over the bus 105).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify Komano in view of Addepalli to include the first node is configured as a master node; and the second node is configured as a slave node as taught by Litichever such a setup would yield a predictable result of building master-slave architecture for establishing a communication link between the master device and a slave device.

24. Regarding claim 13 Komano in view of Addepalli teaches all the above claimed limitations but does not expressly teach the in-vehicle network system, wherein: the first node is configured as a master node; and the second node is configured as a slave node.

Litichever teaches the in-vehicle network system, wherein: the first node is configured as a master node; and the second node is configured as a slave node (Figs.1, 3-4 and Para: 00191 teaches one master 302 [first node] and one or more slaves nodes 75 [second node] connected to the bus 105. The master can send a request (e.g. read or write data command) to one or 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify Komano in view of Addepalli to include the first node is configured as a master node; and the second node is configured as a slave node as taught by Litichever such a setup would yield a predictable result of building master-slave architecture for establishing a communication link between the master device and a slave device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506.  The examiner can normally be reached on Mon-Fri: 7:30 AM-5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREENA T CATTUNGAL/Examiner, Art Unit 2431